DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 02/19/2021 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/19/2021.

Status of Claims
	Claims 1-13 are currently pending in the application, of claims 11-13 are withdrawn from consideration.
	The merits of claims 1-10 are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (U.S. Patent Application Publication 2016/0204398 – cited in IDS).
Regarding claim 1, Moon teaches a cartridge for battery cells (abstract), comprising:
an upper cooling plate (134a) and a lower cooling plate (134b) having a plate shape (i.e., cooling plate) (paragraph [0052]) and spaced apart from each other  (paragraph [0062]) (as shown in figure 5), wherein a cooling channel (i.e., coolant flow channel) is formed between the upper cooling plate (134a) and the lower cooling plate (134b) (paragraph [0062]);
a main frame (i.e., cartridge frame) (132) (paragraph [0054], [0061]) surrounding an outer circumference of the upper cooling plate (134a) and the outer circumference of the lower cooling plate (134b) (as shown in figure 5), wherein the main frame (132) is configured to receive the battery cells on an upper portion and a lower portion of the main frame (132) (i.e., the battery cells are mounted on the top and the bottom of the cartridge) (paragraph [0064]);
a support portion disposed at the cooling channel (see figure 5 below) and having at least one supporting rib (i.e., ribs) (paragraph [0063]) protruding in at least one of an upper direction and a lower direction (see figure 5 below), the at least one supporting rib (133) 

    PNG
    media_image1.png
    497
    671
    media_image1.png
    Greyscale

	Regarding claim 2, Moon teaches a vertical length of the at least one support rib between an upper surface and a lower surface of the at least one supporting rib is equal than a minimum spacing between the upper cooling plate (134a) and the lower cooling plate (134b) (as shown in figure 5 above) (i.e., cooling fin constituted by cooling plates are interposed between battery cells and cartridge for fixing the cooling fin - paragraph [0054]. Coolant flow between ribs and exchanges heat with cooling plates – paragraph[h [0065]) As shown in figures 5, the ribs are positioned between the cooling plates therefore, there is at least a minimum space equal to the length of the ribs).    
Regarding claim 3, Moon teaches the at least one supporting rib (133) is formed at a center portion of the cooling channel in the flow direction of the cooling channel (as shown in figure 5) (paragraph [0063]).
	Regarding claim 10, Moon teaches the upper cooling plate (134a) has an upper surface making contact with a first battery cell (120) (as shown in figure 4-5) (i.e., cooling plates 134a and 134b interposed between corresponding ones of the battery cells 120) (paragraph [0054]), and 
	wherein the lower cooling plate (134b) has a lower surface making contact with a second battery cell (120) (as shown in figure 4-5) (i.e., cooling plates 134a and 134b interposed between corresponding ones of the battery cells 120) (paragraph [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication 2016/0204398 – cited in IDS). 
	Regarding claim 4, Moon teaches the at least one support rib (133) is provided in plurality (as shown in figure 5) (paragraph [0063]),
	wherein each support rib has an upper surface (see figure 5 below), a lower surface (see figure 5 below), and a vertical length extending between the upper surface and the lower surface (as shown in figure 5).
In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    497
    671
    media_image2.png
    Greyscale

	Regarding claims 5-6, Moon teaches the at least one support rib is provided in plurality in the flow direction of the cooling channel (paragraph [0063]) and formed to at least one front end, a center and a rear end of the cooling channel in the flow direction (as shown in figure 5). In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    497
    671
    media_image3.png
    Greyscale

	Regarding claim 9, Moon teaches the cartridge as described above in claim 1 to include the upper cooling plate (134a) and lower cooling plate (134b). Moon does not explicitly articulate the specifics of the vertical length of the supporting rib between an upper surface and a lower surface of the support rib being in a way where the cooling plates are inclined. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication 2016/0204398 – cited in IDS) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Application Publication 2016/0254504 – cited in IDS).
	Regarding claim 7, Moon teaches the cartridge as described above in claim 1. Moon does not teach the support rib further including a support bar with the particulars as recited in the instant claim. 
	Kim, also directed to a cartridge for battery cells (i.e., frame for battery cells) (paragraph [0048]), teaches a frame having a support portion (i.e., support member) (300) with support ribs (paragraph [0074]) (see figures 1-2 and figures 5). Further, Kim teaches the support rib having a bar shape (as shown in figures 5) elongated in the flow direction of a cooling channel (paragraph [0085]) so that at least one support rib protrudes from an upper surface and a lower surface of the support bar (as shown in figure 5 below). Kim teaches this configuration can provide uniform and stable support to the cooling plates (110, 120) (paragraphs [0074]-[0079).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Moon to have a configuration including a support bar from which the support rib protrude as described in Kim in order to provide uniform and stable support to the cooling plates.  

    PNG
    media_image4.png
    249
    451
    media_image4.png
    Greyscale

	Regarding claim 8, Moon teaches the cartridge as described above in claim 1. Moon does not teach the particulars of the support rib includes coupling protrusions formed to protrude from an upper surface thereof that supports the upper cooling plate and a lower surface thereof that supports the lower cooling plate, and 5wherein the upper cooling plate and the lower cooling plate have recessed coupling grooves respectively formed at inner surfaces thereof so that the coupling protrusions are inserted and coupled therein. 
Kim, also directed to a cartridge for battery cells (i.e., frame for battery cells) (paragraph [0048]), teaches a frame having a support portion (i.e., support member) (300) with support ribs (as shown in figure 4) (paragraph [0070]). Further, Kim teaches the support rib includes coupling protrusions (B) formed to protrude from an upper surface thereof that supports the upper cooling plate (110) (as shown in figure 4) and a lower surface thereof that supports the lower cooling plate (120) (as shown in figure 4), and 5wherein the upper cooling plate (110) and the lower cooling plate (120) have recessed coupling grooves (H) (see figure 4 below) respectively formed at inner surfaces thereof so that the coupling protrusions (B) are inserted and coupled therein (as shown in figure 4) (paragraphs [0069]-[0072]). Kim teaches this configuration enlarge the contact area between the support member (300) and the cooling 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Moon to include the specifics of having coupling protrusions as taught by Kim in order to enlarge the contact area between the support member and the cooling plates improving fixing strength and preventing deformation of cooling plates more effectively. 

    PNG
    media_image5.png
    310
    483
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723